


Exhibit 10.15

REVOLVING LINE OF CREDIT NOTE

 

 

$1,000,000.00

Minneapolis, Minnesota
October 28, 2005

          FOR VALUE RECEIVED, the undersigned UNITED FINANCIAL CORP.
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at 90 S 7th Street, Minneapolis, Minnesota,
or at such other place as the holder hereof may designate, in lawful money of
the United States of America and in immediately available funds, the principal
sum of One Million Dollars ($1,000,000.00), or so much thereof as may be
advanced and be outstanding, with interest thereon, to be computed on each
advance from the date of its disbursement as set forth herein.

INTEREST:

          (a)          Interest. The outstanding principal balance of this Note
shall bear interest (computed on the basis of a 360-day year, actual days
elapsed) at a rate per annum one and one-half percent (1.50%) above the Fed
Funds Rate in effect from time to time. The term “Fed Funds Rate” means a
fluctuating interest rate per annum set by Bank at approximately noon each
business day as the rate at which funds are offered to Bank by Federal funds
brokers. Borrower understands and agrees that Bank may base its quotation upon
recognized market sources, including such quotes as are received by Bank from
Federal funds brokers of recognized standing selected by it.

          (b)          Payment of Interest. Interest accrued on this Note shall
be payable on the last day of each March, June, September and December,
commencing December 31, 2005.

          (c)          Default Interest. From and after the maturity date of
this Note, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, the outstanding principal balance of this
Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-day year, actual days elapsed) equal to four
percent (4%) above the rate of interest from time to time applicable to this
Note.

BORROWING AND REPAYMENT:

          (a)          Borrowing and Repayment. Borrower may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above.
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be endorsed
hereon from time to time by the holder. The outstanding principal balance of
this Note shall be due and payable in full on November 1, 2006.

          (b)          Advances. Advances hereunder, to the total amount of the
principal sum stated above, may be made by the holder at the oral or written
request of (i) Kurt R. Weise, any one acting alone, who are authorized to
request advances and direct the disposition of any advances until written notice
of the revocation of such authority is received by the holder at the office
designated above, or (ii) any person, with respect to advances deposited to the
credit of

-1-

--------------------------------------------------------------------------------



any deposit account of any Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of each Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by any Borrower.

          (c)          Application of Payments. Each payment made on this Note
shall be credited first, to any interest then due and second, to the outstanding
principal balance hereof.

EVENTS OF DEFAULT:

          This Note is made pursuant to and is subject to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of October 30, 2002, as amended from time to time (the “Credit Agreement”). Any
default in the payment or performance of any obligation under this Note, or any
defined event of default under the Credit Agreement, shall constitute an “Event
of Default” under this Note.

MISCELLANEOUS:

          (a)          Remedies. Upon the occurrence of any Event of Default,
the holder of this Note, at the holder’s option, may declare all sums of
principal and interest outstanding hereunder to be immediately due and payable
without presentment, demand, notice of nonperformance, notice of protest,
protest or notice of dishonor, all of which are expressly waived by each
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate. Each Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

          (b)          Obligations Joint and Several. Should more than one
person or entity sign this Note as a Borrower, the obligations of each such
Borrower shall be joint and several.

          (c)          Governing Law. This Note shall be governed by and
construed in accordance with the laws of the State of Minnesota.

          IN WITNESS WHEREOF, the undersigned has executed this Note as of the
date first written above.

 

 

UNITED FINANCIAL CORP.

 

By:

-s- Kurt R. Weise [b1.jpg]

 

--------------------------------------------------------------------------------

Title:

Chairman

-2-

--------------------------------------------------------------------------------



THIRD AMENDMENT TO CREDIT AGREEMENT

          THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of October 28, 2005, by and between UNITED FINANCIAL CORP., a Minnesota
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

          WHEREAS, Borrower is currently indebted to Bank pursuant to the terms
and conditions of that certain Credit Agreement between Borrower and Bank dated
as of October 30, 2002, as amended from time to time (“Credit Agreement”).

          WHEREAS, Bank and Borrower have agreed to certain changes in the terms
and conditions set forth in the Credit Agreement and have agreed to amend the
Credit Agreement to reflect said changes.

          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Credit Agreement shall be amended as follows:

          1.          Section 1.1. (a) is hereby amended by deleting “November
1, 2005” as the last day on which Bank will make advances under the Line of
Credit, and by substituting for said date “November 1, 2006,” with such change
to be effective upon the execution and delivery to Bank of a promissory note
dated as of October 28, 2005 (which promissory note shall replace and be deemed
the Line of Credit Note defined in and made pursuant to the Credit Agreement)
and all other contracts, instruments and documents required by Bank to evidence
such change.

 

 

 

 

2.

Section 1.3 is hereby deleted in its entirety, and the following substituted
therefor:

 

 

 

 

 

“1.3. COLLATERAL.

 

 

 

 

 

          As security for all indebtedness of Borrower to Bank under the Line of
Credit, Borrower hereby grants to Bank security interests of first priority in
1,000 shares of Heritage Bank common stock owned by Borrower.

 

 

 

 

 

          All of the foregoing shall be evidenced by and subject to the terms of
such security agreements, financing statements and other documents as Bank shall
reasonably require, all in form and substance satisfactory to Bank. Borrower
shall reimburse Bank immediately upon demand for all costs and expenses incurred
by Bank in connection with any of the foregoing security, including without
limitation, filing fees and costs of audits.”

 

 

 

 

3.

Section 2.11 is hereby deleted in its entirety, and the following substituted

therefor:

 

 

 

 

 

 

          “SECTION 2.11. BANK SUBSIDIARIES. As of the date of this Agreement
there are 1,000 shares,of issued and outstanding common voting stock in Heritage
Bank, of which

-1-

--------------------------------------------------------------------------------




 

 

 

 

 

Borrower owns 1,000 shares. Each bank named herein (and each bank hereafter
acquired by Borrower) is referred to as a “Bank Subsidiary”).”

          4.          Section 7.2 is hereby amended by deleting the reference to
“Correspondent Banking Minnesota, 6th and Marquette, Minneapolis, MN 55479” as
the Bank’s address, and by substituting in its place “Correspondent Banking
Minnesota, 90 S 7th’ Street, Minneapolis, MN 55402”.

          5.          Except as specifically provided herein, all terms and
conditions of the Credit Agreement remain in full force and effect, without
waiver or modification. All terms defined in the Credit Agreement shall have the
same meaning when used in this Amendment. This Amendment and the Credit
Agreement shall be read together, as one document.

          6.          Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Credit Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed as of the day and year first written above.

 

 

 

 

 

WELLS FARGO BANK,

UNITED FINANCIAL CORP:

 

   NATIONAL ASSOCIATION

 

By: -s- Kurt R. Weise [b1.jpg]

 

By: -s- Michael E. Bodeen [c1.jpg]

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Title: Chairman

 

Michael E. Bodeen
Vice President

--------------------------------------------------------------------------------

 

 

-2-

--------------------------------------------------------------------------------



 

 

WELLS FARGO

GENERAL PLEDGE AGREEMENT

--------------------------------------------------------------------------------

1.          GRANT OF SECURITY INTEREST. For valuable consideration, the
undersigned United Financial Corp., or any of them (“Debtor”), hereby assigns,
transfers to and pledges with WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”),
and grants to Bank a security interest in, all money and property this day
delivered to and deposited with Bank, together with all other money or property
heretofore delivered or which shall hereafter be delivered to or come into the
possession, custody or control of Bank in any manner or for any purpose
whatsoever during the existence of this Agreement (collectively called
“Collateral”), and whether held in a general or special account or deposit for
safekeeping or otherwise, together with whatever is receivable or received when
any of the Collateral or proceeds thereof are sold, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including without limitation, (a) all rights to payment, including returned
premiums, with respect to any insurance relating to any of the foregoing, (b)
all rights to payment with respect to any claim or cause of action affecting or
relating to any of the foregoing, and (c) all stock rights, rights to subscribe,
stock splits, liquidating dividends, cash dividends, dividends paid in stock,
new securities or other property of any kind which Debtor is or may hereafter be
entitled to receive on account of any securities pledged hereunder, including
without limitation, stock received by Debtor due to stock splits or dividends
paid in stock or sums paid upon or in respect of any securities pledged
hereunder upon the liquidation or dissolution of the issuer thereof (hereinafter
called “Proceeds”), and in the event that Debtor receives any such Proceeds,
Debtor will hold the same in trust on behalf of and for the benefit of Bank and
will immediately deliver all such Proceeds to Bank in the exact form received,
with the endorsement of Debtor if necessary and/or appropriate undated stock
powers duly executed in blank, to be held by Bank as a part of the Collateral,
subject to all terms hereof.

2.          OBLIGATIONS SECURED. The obligations secured hereby are the payment
and performance of: (a) all present and future Indebtedness of Debtor to Bank;
(b) alt obligations of Debtor and rights of Bank under this Agreement; and (c)
all present and future obligations of Debtor to Bank of other kinds. The word
“Indebtedness” is used herein in its most comprehensive sense and includes any
and all advances, debts, obligations and liabilities of Debtor, or any of them,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether Debtor may
be liable individually or jointly, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.

3.          TERMINATION. This Agreement will terminate upon the performance of
all obligations of Debtor to Bank, including without limitation, the payment of
all Indebtedness of Debtor to Bank; and the termination of all commitments of
Bank to extend credit to Debtor, existing at the time Bank receives written
notice from Debtor of the termination of this Agreement.

4.          OBLIGATIONS OF BANK. Bank has no obligation to make any loans
hereunder. Any money received by Bank in respect of the Collateral may be
deposited, at Bank’s option, into a non-interest bearing account over which
Debtor shall have no control, and the same shall, for all purposes, be deemed
Collateral hereunder. Bank’s obligation with respect to Collateral and Proceeds
in its possession shall be strictly limited to the duty to exercise reasonable
care in the custody and preservation of such Collateral and Proceeds, and such
duty shall not include any obligation to ascertain or to initiate any action
with respect to or to inform Debtor of maturity dates, conversion, call or
exchange rights, or offers to purchase the Collateral or Proceeds, or any
similar matters, notwithstanding Bank’s knowledge of the same. Bank shall have
no duty to take any steps necessary to preserve the rights of Debtor against
prior parties, or to initiate any action to protect against the possibility of a
decline in the market value of the Collateral or Proceeds. Bank shall not be
obligated to take any action with respect to the Collateral or Proceeds
requested by Debtor unless such request is made in writing and Bank determines,
in its sole discretion, that the requested action would not unreasonably
jeopardize the value of the Collateral and Proceeds as security for the
Indebtedness. Bank may at any time deliver the Collateral and Proceeds, or any
part thereof, to any Debtor, and the receipt thereof by any Debtor shall be a
complete and full acquittance for the Collateral and Proceeds so delivered, and
Bank shall thereafter be discharged from any liability or responsibility
therefor.

 

 

SECAAGMT.MN (04/05)
04051, #9187138284

20051026024/ Page 1


--------------------------------------------------------------------------------



5.          REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to
Bank that: (a) Debtor’s legal name is exactly as set forth on the first page of
this Agreement, and all of Debtor’s organizational documents or agreements
delivered to Bank are complete and accurate in every respect; (b) Debtor is the
owner and has possession or control of the Collateral and Proceeds; (c) Debtor
has the exclusive right to pledge the Collateral and Proceeds; (d) all
Collateral and Proceeds are genuine, free from liens, adverse claims, setoffs,
default, prepayment, defenses and conditions precedent of any kind or character,
except the lien created hereby or as otherwise agreed to by Bank, or heretofore
disclosed by Debtor to Bank, in writing; (e) all statements contained herein
and, where applicable, in the Collateral, are true and complete in all material
respects; (f) no financing statement covering any of the Collateral or Proceeds,
and naming any secured party other than Bank, exists or is on file in any public
office; and (g) specifically with respect to Collateral and Proceeds consisting
of investment securities, instruments, chattel paper, documents, contracts,
insurance policies or any like property, (i) all persons appearing to be
obligated thereon have authority and capacity to contract and are bound as they
appear to be, and (ii) the same comply with applicable laws concerning form,
content and manner of preparation and execution.

6.          COVENANTS OF DEBTOR.

6.1          Debtor Agrees in general: (a) to pay Indebtedness secured hereby
when due; (b) to indemnify Bank against all losses, claims, demands, liabilities
and expenses of every kind caused by property subject hereto; (c) to pay all
costs and expenses, including reasonable attorneys’ fees, incurred by Bank in
the perfection and preservation of the Collateral or Bank’s interest therein
and/or the realization, enforcement and exercise of Bank’s rights, powers and
remedies hereunder; (d) to permit Bank to exercise its powers; (e) to execute
and deliver such documents as Bank deems necessary to create, perfect and
continue the security interests contemplated hereby; (f) not to change its name,
and as applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (g) not to change the places where Debtor keeps
any Collateral or Debtor’s records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same; and (h) to cooperate with Bank in perfecting all security interests
granted herein and in obtaining such agreements from third parties as Bank deems
necessary, proper or convenient in connection with the preservation, perfection
or enforcement of any of its rights hereunder.

6.2          Debtor agrees with regard to the Collateral and Proceeds, unless
Bank agrees otherwise in writing: (a) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank’s security interest in
Collateral and Proceeds; (b) not to permit any security interest in or lien on
the Collateral or Proceeds, except in favor of Bank and except liens in favor of
Intermediary to the extent expressly permitted by Bank in writing; (c) not to
sell, hypothecate or otherwise dispose of, nor permit the transfer by operation
of law, of any of the Collateral or Proceeds or any interest therein, nor
withdraw any funds from any deposit account pledged to Bank hereunder; (d) to
keep, in accordance with generally accepted accounting principles, complete and
accurate records regarding all Collateral and Proceeds, and to permit Bank to
inspect the same and make copies thereof at any reasonable time; (e) if
requested by Bank, to receive and use reasonable diligence to collect Proceeds,
in trust and as the property of Bank, and to immediately endorse as appropriate
and deliver such Proceeds to Bank daily in the exact form in which they are
received together with a collection report in form satisfactory to Bank; (f) in
the event Bank elects to receive payments of Proceeds hereunder, to pay all
expenses incurred by Bank in connection therewith, including expenses of
accounting, correspondence, collection efforts, filing, recording, record
keeping and expenses incidental thereto; (g) to provide any service and do any
other acts which may be necessary to keep all Collateral and Proceeds free and
clear of all defenses, rights of offset and counterclaims; and (h) if the
Collateral or Proceeds consists of securities and so long as no Event of Default
exists, to vote said securities and to give consents, waivers and ratifications
with respect thereto, provided that no vote shall be cast or consent, waiver or
ratification given or action taken which would impair Bank’s interests in the
Collateral and Proceeds or be inconsistent with or violate any provisions of
this Agreement.

7.          POWERS OF BANK. Debtor appoints Bank its true attorney-in-fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank’s officers and employees, or any of them, whether or not Debtor
is in default: (a) to perform any obligation of Debtor hereunder in Debtor’s
name or otherwise; (b) to notify any person obligated on any

 

 

SECAAGMT.MN (04/05)
04051, #9187138284

20051026024 / Page 2


--------------------------------------------------------------------------------



security, instrument or other document subject to this Agreement of Bank’s
rights hereunder; (c) to collect by legal proceedings or otherwise all
dividends, interest, principal or other sums now or hereafter payable upon or on
account of the Collateral or Proceeds; (d) to enter into any extension,
modification, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral or Proceeds, and in
connection therewith to deposit or surrender control of the Collateral and
Proceeds, to accept other property in exchange for the Collateral and Proceeds,
and to do and perform such acts and things as Bank may deem proper, with any
money or property received in exchange for the Collateral or Proceeds, at Bank’s
option, to be applied to the Indebtedness or held by Bank under this Agreement;
(e) to make any compromise or settlement Bank deems desirable or proper in
respect of the Collateral and Proceeds; (f) to insure, process and preserve the
Collateral and Proceeds; (g) to exercise all rights, powers and remedies which
Debtor would have, but for this Agreement, with respect to all Collateral and
Proceeds subject hereto; and (h) to do all acts and things and execute all
documents in the name of Debtor or otherwise, deemed by Bank as necessary,
proper and convenient in connection with the preservation, perfection or
enforcement of its rights hereunder. To effect the purposes of this Agreement or
otherwise upon instructions of Debtor, or any of them, Bank may cause any
Collateral and/or Proceeds to be transferred to Bank’s name or the name of
Bank’s nominee. If an Event of Default has occurred and is continuing, any or
all Collateral and/or Proceeds consisting of securities may be registered,
without notice, in the name of Bank or its nominee, and thereafter Bank or its
nominee may exercise, without notice, all voting and corporate rights at any
meeting of the shareholders of the issuer thereof, any and all rights of
conversion, exchange or subscription, or any other rights, privileges or options
pertaining to such Collateral and/or Proceeds, all as if it were the absolute
owner thereof. The foregoing shall include, without limitation, the right of
Bank or its nominee to exchange, at its discretion, any and all Collateral
and/or Proceeds upon the merger, consolidation, reorganization, recapitalization
or other readjustment of the issuer thereof, or upon the exercise by the issuer
thereof or Bank of any right, privilege or option pertaining to any shares of
the Collateral and/or Proceeds, and in connection therewith, the right to
deposit and deliver any and all of the Collateral and/or Proceeds with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as Bank may determine. All of the foregoing rights,
privileges or options may be exercised without liability on the part of Bank or
its nominee except to account for property actually received by Bank. Bank shall
have no duty to exercise any of the foregoing, or any other rights, privileges
or options with respect to the Collateral or Proceeds and shall not be
responsible for any failure to do so or delay in so doing.

8.          PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds, and upon the failure
of Debtor to do so, Bank at its option may pay any of them and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payments made by Bank shall be obligations of Debtor to Bank,
due and payable immediately upon demand, together with interest at a rate
determined in accordance with the provisions of this Agreement, and shall be
secured by the Collateral and Proceeds, subject to all terms and conditions of
this Agreement.

9.          EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement: (a) any default in the
payment or performance of any obligation, or any defined event of default, under
(i) any contract or instrument evidencing any Indebtedness, or (ii) any other
agreement between Debtor and Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness; (b) any
representation or warranty made by Debtor herein shall prove to be incorrect,
false or misleading in any material respect when made; (c) Debtor shall fail to
observe or perform any obligation or agreement contained herein; (d) any
impairment of the rights of Bank in any Collateral or Proceeds or any attachment
or like levy on any property of Debtor; and (e) Bank, in good faith, believes
any or all of the Collateral and/or Proceeds to be in danger of misuse,
dissipation, commingling, loss, theft, damage or destruction, or otherwise in
jeopardy or unsatisfactory in character or value.

10.          REMEDIES. Upon the occurrence of any Event of Default, Bank shall
have the right to declare immediately due and payable all or any Indebtedness
secured hereby and to terminate any commitments to make loans or otherwise
extend credit to Debtor. Bank shall have :all other rights, powers, privileges
and remedies granted to a secured party upon default under the Minnesota Uniform
Commerical Code or otherwise provided by law, including without limitation, the
right (a) to contact all persons obligated to Debtor on any

 

 

SECAAGMT.MN (04/05)
04051, #9187138284

20051026024 / Page 3


--------------------------------------------------------------------------------



Collateral or Proceeds and to instruct such persons to deliver all Collateral
and/or Proceeds directly to Bank, and (b) to sell, lease, license or otherwise
dispose of any or all Collateral. All rights, powers, privileges and remedies of
Bank shall be cumulative. No delay, failure or discontinuance of Bank in
exercising any right, power, privilege or remedy hereunder shall affect or
operate as a waiver of such right, power, privilege or remedy; nor shall any
single or partial exercise of any such right, power, privilege or remedy
preclude, waive or otherwise affect any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. Any waiver, permit,
consent or approval of any kind by Bank of any default hereunder, or any such
waiver of any provisions or conditions hereof, must be in writing and shall be
effective only to the extent set forth in writing. It is agreed that public or
private sales or other dispositions, for cash or on credit, to a wholesaler or
retailer or investor, or user of property of the types subject to this
Agreement, or public auctions, are all commercially reasonable since differences
in the prices generally realized in the different kinds of dispositions are
ordinarily offset by the differences in the costs and credit risks of such
dispositions.

While an Event of Default exists: (a) Debtor will not dispose of any Collateral
or Proceeds except on terms approved by Bank; (b) Bank may appropriate the
Collateral and apply all Proceeds toward repayment of the Indebtedness in such
order of application as Bank may from time to time elect; (c) Bank may, at any
time and at Bank’s sole option, liquidate any time deposits pledged to Bank
hereunder, whether or not said time deposits have matured and notwithstanding
the fact that such liquidation may give rise to penalties for early withdrawal
of funds; and (d) at Bank’s request, Debtor will assemble and deliver all books
and records pertaining to the Collateral or Proceeds to Bank at a reasonably
convenient place designated by Bank. For any Collateral or Proceeds consisting
of securities, Bank shall have no obligation to delay a disposition of any
portion thereof for the period of time necessary to permit the issuer thereof to
register such securities for public sale under any applicable state or Federal
law, even if the issuer thereof would agree to do so. Debtor further agrees that
Bank shall have no obligation to process or prepare any Collateral for sale or
other disposition.

11.          DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS.
In disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred Bank shall retain all rights, powers, privileges and remedies herein
given.

12.          STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid
in full and all commitments by Bank to extend credit to Debtor have been
terminated, the power of sale or other disposition and all other rights, powers,
privileges and remedies granted to Bank hereunder shall continue to exist and
may be exercised by Bank at any time and from time to time irrespective of the
fact that the Indebtedness or any part thereof may have become barred by any
statute of limitations, or that the personal liability of Debtor may have
ceased, unless such liability shall have ceased due to the payment in full of
all Indebtedness secured hereunder.

13.          MISCELLANEOUS. When there is more than one Debtor named herein: (a)
the word “Debtor” shall mean all or any one or more of them as the context
requires; (b) the obligations of each Debtor hereunder are joint and several;
and (c) until all Indebtedness shall have been paid in full, no Debtor shall
have any right of subrogation or contribution, and each Debtor hereby waives any
benefit of or right to participate in any of the Collateral or Proceeds or any
other security now or hereafter held by Bank. Debtor hereby waives any right to
require Bank to (i) proceed against Debtor or any other person, (ii) proceed
against or exhaust any security from Debtor or any other person, (iii) perform
any obligation of Debtor with respect to any Collateral or Proceeds, and (d)
make any presentment or demand, or give any notice of nonpayment or
nonperformance, protest, notice of protest or notice of dishonor hereunder or in
connection with any Collateral or Proceeds. Debtor further waives any right to
direct the application of payments of security for any Indebtedness of Debtor or
indebtedness of customers of Debtor.

 

 

SECAAGMT.MN (04/05)
04051, #9187138284

20051026024 / Page 4


--------------------------------------------------------------------------------



14.          NOTICES. All notices, requests and demands required under this
Agreement must be in writing, addressed to Bank at the address specified in any
other loan documents entered into between Debtor and Bank and to Debtor at the
address of its chief executive office (or principal residence, if applicable)
specified below or to such other address as any party may designate by written
notice to each other party, and shall be deemed to have been given or made as
follows: (a) if personally delivered, upon delivery; (b) if sent by mail, upon
the earlier of the date of receipt or 3 days after deposit in the U. S. mail,
first class and postage prepaid; and (c) if sent by telecopy, upon receipt.

15.          COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in exercising any right, power, privilege or remedy conferred
by this Agreement or in the enforcement thereof, whether incurred at the trial
or appellate level, in an arbitration proceeding or otherwise, and including any
of the foregoing incurred in connection with any bankruptcy proceeding
(including without limitation, any adversary proceeding, contested matter or
motion brought by Bank or any other person) relating to Debtor or in any way
affecting any of the Collateral or Bank’s ability to exercise any of its rights
or remedies with respect thereto. All of the foregoing shall be paid by Debtor
with interest from the date of demand until paid in full at a rate per annum
equal to the greater of ten percent (10%) or Bank’s Prime Rate in effect from
time to time, but not in excess of the maximum rate permitted under applicable
Minnesota law.

16.          SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

17.          SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

18.          GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

Debtor warrants that Debtor is an organization registered under the laws of
Minnesota.

Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 120 1st Avenue N., Great Falls,
MT 59401-2559

IN WITNESS WHEREOF, this Agreement has been duly executed as of October 28,
2005.

United Financial Corp.

 

 

By:

-s- Kurt R. Weise [b1.jpg]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Title:

Chairman


 

 

SECAAGMT.MN (04/05)
04051, #9187138284

20051026024 / Page 5


--------------------------------------------------------------------------------